Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14, 21-26 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 12/8/22, Applicant amended the independent claims. And, Applicant’s Remarks address these features.  See the new citations and motivation to the same prior art to see how these features are rendered obvious.
Also, Claim 26 Official Notice has been replaced with new prior art.
Also, in regards to 101, no new additional elements have been added. The 101 still applies. See the 101 below.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 21, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite facilitate performance of operations, the operations comprising: obtaining a search request from a first user; responsive to the obtaining of the search request, identifying a plurality of profiles; providing a first indication of the plurality of profiles;
obtaining, based on the providing, a second indication of a first selection of at least one
profile included in the plurality of profiles; obtaining data associated with the at least one profile, resulting in obtained data; generating an augmented search request that is based on the search request and the obtained data; performing a search based on the augmented search request to generate search results; and providing the search results; wherein the plurality of parameters pertains to a product included in the search results,
and wherein the plurality of parameters comprises: a price of the product, a location of a source of the product, an indication of an availability of the product in stock at the location, a brand or a label of the product, an indication of whether the first user has an online account with the source, an indication of a timeliness of a delivery of the product, and shipping considerations. This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, a first user equipment.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-14, 22-24, 26 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8-14, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20160350824) in view of Bockius (20090307168).	
Claim 1, 21, 25. Examiner notes Figs. 2a, 2d in Applicant Spec. Jones discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (Fig. 1):
obtaining a search request from a first user equipment associated with a first user ([13]);
responsive to the obtaining of the search request, identifying a plurality of profiles ([13, 14, 12]);
providing a first indication of the plurality of profiles to the first user equipment ([13, 14, 12]);
obtaining, based on the providing, a second indication of a first selection of at least one profile included in the plurality of profiles from the first user equipment ([13, 14, 12]; “[13]… For example, a user may be able to select a particular friend, and then the search engine may automatically generate product listings for review based on the friend's profile data or wish lists.”);
obtaining data associated with the at least one profile, resulting in obtained data ([13, 14, 12]);
performing an in initial search based on the search request to generate initial search results (“[13]… The search engine allows a user to manually enter certain product characteristics or information. Based on the entries, a variety of offered products will then be displayed for the user to compare and/or purchase. The user may also be able to save the searches and save the product listings themselves”; [13, 14, 12]); 
focused the search results based on the obtained data and a plurality of parameters to generate search results (“[13]… The search engine may also function automatically based on personal profile data or friend and family profile data. For example, a user may be able to select a particular friend, and then the search engine may automatically generate product listings for review based on the friend's profile data or wish lists”; also the profile data info or profile data and wish lists information reads on the parameters feature).
Jones does not explicitly disclose refining the initial search results.  As shown preceding, Jones discloses general or initial search results.  Jones also discloses focused search results based on other user profile information.  Jones does not explicitly disclose going from initial search results and refining/filtering to get to focused results.  However, Jones does discloses filtering search results (“[13]… Browsing features may also contain filtering capabilities, such as price range or other product characteristics.”).  And, Bockius discloses initial or general search results (see Fig. 12 with search for hotels in zipcode 90210 and see “[0151] FIG. 12 shows an exemplary search engine of the methods and systems disclosed. The site's drop down box which is triggered by search result is unique in that it appears after a search is triggered and can be expanded as in the example below.”).  And, Bockius discloses refining/filtering initial search results based on profile info of a selected friend (see Bockius “[0151] FIG. 12 shows an exemplary search engine of the methods and systems disclosed. The site's drop down box which is triggered by search result is unique in that it appears after a search is triggered and can be expanded as in the example below.”.  In [151], a search is triggered based on criteria like hotel and zipcode, then “after” the search happens the search can be expanded or refined/filtered based on the examples following in Bockius.  And, in Bockius at Example 1 [153] Bockius shows further filtering/refining a hotel or restaurant search based on other members profiles [153-159]).  So, Bockius shows an initial search and then a drop down box at [151] for further search after the initial search to expand on that initial search.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bockius initial search and after expandable search based on member profiles to Jones initial search and Jones focused search based on member profiles and Jones filtering search results.  One would have been motivated to do this in order to better filter results and better present relevant results.  
Jones further discloses providing the search results to the first user equipment ([13, 14, 12]).
Jones further discloses wherein the plurality of parameters pertains to a product included in the search results (Examiner interprets that a first set of products with wide price range and then a second set of products with a smaller price range reads on this feature, “[13]… Browsing features may also contain filtering capabilities, such as price range or other product characteristics.”), and wherein the plurality of parameters comprises: a price of the product (“[13]… Browsing features may also contain filtering capabilities, such as price range or other product characteristics.”), an indication of an availability of the product in stock at the location (“[15]… The “retailer data” will provide the system with information on product offerings, including price, availability”), a brand or a label of the product (“[12]… brand preference, style preference”), an indication of whether the first user has an online account with the source (the user registering and sharing his personal profile is interpreted as an online account with the source: “[12]… a user creates a “personal profile” on his or her own personal mobile device. This personal profile can include information such as age, gender, clothing sizes, brand preference, style preference, interests, wish lists, shipping addresses, and other demographic information.” And “[13]… The search engine may also function automatically based on personal profile data or friend and family profile data.” And “[17]… Because a user enters personal profile information, the system may provide retailers access to user-specific information, thus providing a more targeted marketplace. The system may provide information such as purchase history, browsing or search history, personal wish lists, or personal profile information.”), an indication of a timeliness of a delivery of the product (availability of the product is interpreted to read as an indication of timeliness of delivery “[15]…The “retailer data” will provide the system with information on product offerings, including price, availability” and “[17]… Product retailers using the system may be able to access inventories, allowing them to track, monitor, and control their product offerings and sales. ”).
Jones does not explicitly disclose the parameters are a location of a source of the product. However, Jones discloses user address info [12] and physical store locations [18]. And, Jones discloses filter search results based on wide range of parameters or product characteristics (“[13]…Browsing features may also contain filtering capabilities, such as price range or other product characteristics”). And, Bockius discloses parameters like vendor/store proximity (“[83]… so that he has all of this information at his disposal for his trip and can for example select hotels in proximity to the shops, bars and restaurants he intends to visit and even contact locals who have connections to here network through people or places to get more information on local recommendations”). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add proximate location of store to Jones stores with location and further product characteristics.  One would have been motivated to do this in order to better provide relevant results.
Jones does not explicitly disclose the parameters are and shipping considerations. However, Jones discloses user personal info like shipping address info (“[12]… This personal profile can include information such as age, gender, clothing sizes, brand preference, style preference, interests, wish lists, shipping addresses, and other demographic information.”) and physical store locations [18]. And, Jones discloses filter search results based on wide range of parameters or product characteristics (“[13]…Browsing features may also contain filtering capabilities, such as price range or other product characteristics”). And, Jones discloses that personal profile information can be used for focusing the search results (And “[13]… The search engine may also function automatically based on personal profile data or friend and family profile data.” And “[17]… Because a user enters personal profile information, the system may provide retailers access to user-specific information, thus providing a more targeted marketplace. The system may provide information such as purchase history, browsing or search history, personal wish lists, or personal profile information.”). So, Jones discloses focused/targeted results based on personal profile info. And, personal profile info includes user shipping address. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jones personal profile info including shipping address info and Jones stores with location info to Jones filter based on further characteristics and personal profile info.  One would have been motivated to do this in order to better provide relevant results.
In further regards to claim 25, Jones further discloses wherein the at least one profile includes a first profile of a second user that is a contact of a first user of the first user equipment (note friend or family at [13, 14, 12], note contacts list at [14]).
Claim 2. Jones further discloses the device of claim 1, wherein the providing of the search results to the first user equipment causes the first user equipment to present the search results ([13, 14, 12]).
Claim 3. Jones further discloses the device of claim 2, wherein the operations further comprise: obtaining a third indication of a second selection of at least one search result included in the search results from the first user equipment; and invoking an action based on the obtaining of the third indication of the second selection (note purchase at [14]).
Claim 4. Jones further discloses the device of claim 3, wherein the invoking of the action comprises: updating one or more profiles included in the plurality of profiles (see history at [17]), compensating one or more users associated with one or more of the plurality of profiles (see gift at [14, 18]), initiating an order for a product or a service on behalf of the first user [14], navigating to a website associated with the product or the service [14], presenting media or advertisements to the first user (see purchase at [14]), facilitating a meeting or a communication session for the first user via the first user equipment, or any combination thereof (see share at [14]).
Claim 5. Jones further discloses the device of claim 1, wherein the plurality of profiles comprises a first profile associated with the first user and a second profile associated with a second user (see family, friend, contacts at [13, 14, 12]).
Claim 6. Jones further discloses the device of claim 5, wherein the operations further comprise: identifying the second profile for inclusion in the plurality of profiles based on a determination that the second user is a contact of the first user on one or more platforms (see contact at [14]; also see [13, 14, 12]).
Claim 7. Jones further discloses the device of claim 5, wherein the operations further comprise: identifying the second profile for inclusion in the plurality of profiles based on a determination that the first user follows the second user on one or more platforms (see social media platform and friends and family at [12, 14]).
Claim 8. Jones further discloses the device of claim 5, wherein the at least one profile comprises the second profile, and wherein the obtaining of the data associated with the at least one profile comprises obtaining first data included in the second ([13, 14, 12]).
Claim 9. Jones further discloses the device of claim 8, wherein the second profile includes second data ([14, 13, 12, 17], there is a multitude of data and it is interpreted that just some of the data can be used). Jones does not explicitly disclose and wherein the obtained data does not include the second data based on the second user restricting access to the second data.  However, Jones discloses security as an issue (see secure at [12, 16]) and Jones does disclose social networks [11, 12, 14]. And, Bockius discloses private data or restricted data on the network [2, 81, 116, 120]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add restriction levels to Jones security and social networks.  One would have been motivated to do this in order to better provide security and privacy on a social network.
Claim 10. Jones further discloses the device of claim 8, wherein the at least one profile further comprises the first profile, and wherein the obtaining of the data associated with the at least one profile comprises obtaining second data included in the first profile ([13, 14, 12] note color, preferences, interests, etc; note history at [17] ).
Claim 11. Jones further discloses the device of claim 5, wherein the search results include an advertisement (note advertisement at [17]).
Claim 12. Jones further discloses the device of claim 11, wherein the operations further comprise: selecting the advertisement based on data of the second profile (see ad based on profile at [17], note that in [13, 12, 14] the search is based on profile, so it is interpreted that the ad presented is based on whatever profile is used).
Claim 13. Jones further discloses the device of claim 1, wherein the plurality of profiles comprises a first profile that is associated with a plurality of users (see group at [6]).
Claim 14. Jones further discloses the device of claim 13, wherein the plurality of users includes the first user (see family at [12] where user is a member of that group).
Claim 22. Jones further discloses the non-transitory machine-readable medium of claim 21, wherein the first user equipment is associated with a first user, and wherein the at least one profile is associated with at least a second user that is different from the first user ([13, 14, 12]).
Claim 23. Jones does not explicitly disclose non-transitory machine-readable medium of claim 22, wherein the operations further comprise: identifying a first location of the first user equipment at a first point in time; determining that the first location is within a threshold distance of a second location of a second user equipment associated with the at least a second user, wherein the second location corresponds to a location of the second user equipment at a second point that is different from the first point in time; and including the at least one profile in the plurality of profiles based on the determining.  However, Jones discloses the social networks and friends and family above ([11, 12, 14]) .  And, Bockius discloses geolocation tracking [140, 142] and user profiles [7-9] and find other similar members with similar interests [80 and also discloses tracking that users have been to the same place before and recommending them as friends [97].  Hence, Bockius is interpreted to disclose these features.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bockius finding friends based on similar interests to same places to Jones social network and friends and contact lists.    One would have been motivated to do this in order to better make friends or contacts.
Claim 24.  Bockius further discloses the non-transitory machine-readable medium of claim 23, wherein the second point in time precedes the first point in time ([97]; and the motivation is the same as already provided in the parent claim).


Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20160350824) in view of Bockius (20090307168) in view of Jones ‘853 (20090299853).
Claim 26. Jones further discloses the method of claim 25, further comprising: providing, by the processing system, the search results to the first user equipment, wherein the search results include advertisements, product information, service information, and documents ([13, 14, 12]); obtaining, by the processing and from the first user equipment, a third indication of a second selection of a search result included in the search results ([13, 14, 12]); and based on the obtaining of the third indication of the second selection: updating, by the processing system, a profile associated with the first user (see history at [17]); updating, by the processing system, the first profile associated with the second user (see history and wish list at [17] where it is interpreted that wish list and purchase history would be updated). and facilitating, by the processing system, a communication session for the first user (see share at [14]).
Jones does not explicitly disclose update second profile of first user.  However, Jones discloses user and group and family profiles ([6, 12]) and updating profiles [17, 14].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add updating individual and group profiles to Jones individual and group profiles and Jones updating profiles.  One would have been motivated to do this in order to better keep profiles up to date.
Jones does not explicitly disclose compensating, by the processing system, the second user.  Jones does disclose social networks [11, 12, 14] and sharing [14] and also browsing products that a friend or family member is interested in [14] .  And, Jones ‘853 discloses compensating a 2nd user for selection of search results by a first user (see compensation at [81, 84]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jones ‘853 compensation for selecting a search result to Jones sharing and browsing products of other users.  One would have been motivated to do this in order to better incite sharing.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Bockius [23, 24 117] discloses searching using another user’s profile; Maclin has relevant features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/15/22